Citation Nr: 1015292	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression.

2.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, a claim for service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
June 1982 and November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran appeared and testified at a hearing held at the 
RO before a Decision Review Officer in January 2008.  She 
also appeared and testified at a hearing held before the 
undersigned Veterans Law Judge in Washington, DC, in March 
2010.  Transcripts of these hearings are associated with the 
claims file.  

The decision below concludes that reconsideration is required 
for the Veteran's claim seeking service connection for a skin 
disorder.  Hence this issue along with the remaining issue of 
service connection for a psychiatric disorder on appeal are 
addressed in the Remand portion of the decision below, and 
these issues are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder in a 
March 2004 rating decision.  The Veteran did not appeal that 
decision, and it is final.

2.  In December 2008, the Veteran's service treatment records 
were obtained by the RO from the VA Records Management 
Center.  These records existed at the time of the RO's March 
2004 denial of the Veteran's original claim seeking service 
connection for a skin disorder, and the RO's inability to 
obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient 
information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim seeking 
service connection for a skin disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the Veteran's claim 
for service connection for a skin disorder should be 
reconsidered on the merits.  This decision represents a 
partial grant of the benefit sought on appeal and a decision 
on the merits of the claim is deferred.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a skin 
disorder was last denied by the RO in a rating decision 
issued in March 2004.  Rating actions are final and binding 
based on evidence on file at the time the veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

In November 2005, the Veteran filed to reopen her claim 
seeking service connection for a "skin rash."  In February 
2007, the RO issued a rating decision which denied reopening 
the Veteran's claim for service connection for a "skin 
disorder."  The Board notes that, although the February 2007 
rating decision lists "service medical records" as evidence 
considered at that time, there were no service medical 
records in the claims file and a Formal Finding of 
Unavailability of Federal Records had been rendered in 
January 2006.  The Statement of the Case issued in June 2008 
corrected the mistaken listing of service treatment records 
as evidence under consideration.  The Veteran perfected an 
appeal of the denial to reopen her claim in August 2008.  

Finally, in December 2008, the Veteran's service treatment 
records were associated with the claims file.  These records, 
obtained from the VA Records Management Center, are pertinent 
to the claim on appeal and were not considered at the time of 
the RO's March 2004 and February 2007 rating decisions.  
Moreover, these records existed at the time of the RO's March 
2004 denial of the Veteran's original claim seeking service 
connection for a skin disorder, and the RO's inability to 
obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient 
information.

In an October 2009 Supplemental Statement of the Case, the RO 
continued the denial to reopen the Veteran's claim for 
entitlement to service connection for a skin disorder on the 
basis that the service treatment records were not new and 
material evidence.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With claims to reopen filed on or after 
August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
received subsequent to the last final rating decision, March 
2004 in the present case, is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In addition to new and material evidence, 38 C.F.R. § 
3.156(c), provides that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award 
made based all or in part on these records is effective on 
the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

In this case, the RO determined that new and material 
evidence had not been presented to reopen the Veteran's claim 
for entitlement to service connection for a skin disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

As noted above, the Veteran's service treatment records were 
finally retrieved by the RO from the VA Records Management 
Center in December 2008.  These records existed at the time 
of the RO's March 2004 denial of the Veteran's original claim 
seeking service connection for a skin disorder and the 
February 2007 denial to reopen.  Furthermore, the RO's 
inability to obtain these records at an earlier time was not 
due to the Veteran's failure to provide the RO with 
sufficient information.  Accordingly, rather than requiring 
the receipt of new and material evidence to reopen, 
reconsideration of the claim for service connection for a 
skin disorder is warranted.  38 C.F.R. § 3.156(c).  As the RO 
did not consider the Veteran's claim herein on the merits, 
this matter will be returned to the RO for additional 
development and consideration.
ORDER

Reconsideration of the Veteran's original claim of 
entitlement to service connection for a skin disorder is 
warranted, and the appeal is granted to that extent only.


REMAND

After reviewing the Veteran's claims file, the Board finds 
that additional development is necessary in order to comply 
with VA's duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Initially, as noted above, reconsideration on the merits of 
the Veteran's original claim seeking service connection for a 
skin disorder is required.  38 C.F.R. § 3.156(c).  However, 
prior to readjudication, additional development of the claim 
should be undertaken.

Additional medical records identified by the Veteran should 
be sought and obtained if available.  In a July 2006 
statement, the Veteran indicated she received treatment by 
her doctor in her reserve unit (350th Evac Hosp) at reserve 
meetings monthly from 1991 to 1996.  Conversely, she has 
reported that she worked for the Reserves as a civilian 
during that period of time and received treatment as a 
civilian employee.  Available records do not contain any such 
treatment records.  In addition, there are inconsistent 
statements seen in the record as to whether the Veteran has 
ever received treatment after June 1991 at the VA Medical 
Center in Cleveland, Ohio.  It does not appear that a request 
has been made to see if there are in fact treatment records 
available.  Furthermore, the Board notes that the report from 
the psychologist, Dr. Kauffmann, from July 2009 is not 
complete as the page discussing her findings is missing.  
This missing page is highly relevant to the Veteran's claim 
for service connection for a psychiatric disorder.  Finally, 
the Veteran has submitted two letters from staff at the 
Toledo Vet Center that indicate she has received treatment 
there for her psychiatric disorder(s).  The treatment records 
themselves, however, are not associated with the claims file.  

In addition, VA examinations related to the Veteran's claims 
should be ordered.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA skin examination should be afforded to obtain a 
diagnosis of any current skin disorder and an opinion as to 
its etiology.  The Veteran testified at the March 2010 
hearing that her skin disorder began in service while she was 
in Saudi Arabia and has continued until this time.  In 
addition, private treatment records show skin problems as 
early as April 1993.  The Board notes that the Veteran has 
reported that her skin disorder is worsened by heat.  Thus, 
the VA examination should be scheduled during the summer 
months when her skin disorder is likely to be at its most 
active.

In addition, a new VA PTSD/mental disorders examination is 
needed to clarify the Veteran's diagnoses and to obtain a 
medical nexus opinion as to whether a link exists between any 
current psychiatric disorder and military service, including 
whether the Veteran has PTSD that is related to any verified 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other pertinent agency, and 
request it search the records of the 350th 
Evacuation Hospital for either Reserve or 
civilian treatment records related to the 
Veteran from 1991 to 1996.  All efforts to 
obtain these records should be fully 
documented, and a negative response obtained 
if records are not available.

2.  Contact the VA Medical Center in 
Cleveland, Ohio, and request it provide 
copies of any treatment records related to 
the Veteran from 1991 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  Contact the Veteran and ask her to 
complete a release form authorizing VA to 
obtain the treatment records of the 
psychologist, Dr. Kauffmann, who evaluated 
her in June and July of 2009.  The Veteran 
should be advised that, in lieu of submitting 
a completed release form, she can submit 
these private medical treatment records to VA 
herself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran her representative 
should be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.

4.  Contact the Vet Center in Toledo, Ohio, 
and request a copy of the Veteran's treatment 
records from December 2009 to the present.  
All efforts to obtain these records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

5.  After all additional available evidence 
has been obtained, schedule the Veteran for 
the following VA examinations.  The claims 
file must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.

Skin Exam - Said examination should be 
scheduled during the summer months when the 
Veteran has reported her skin disorder is at 
its worst.  All necessary diagnostic tests 
and/or studies should be accomplished and a 
diagnosis of any current skin disorder(s) 
rendered.  After reviewing the claims file, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current skin disorder is related to 
any disease or injury incurred during 
service.  In rendering an opinion, the 
examiner should specifically consider the 
medical evidence of record showing treatment 
for skin problems as early as April 1993 in 
conjunction with the Veteran's statements as 
to a continuity of symptoms since her service 
in Saudi Arabia.  A complete rationale should 
be given for all conclusions and opinions 
expressed in a legible report.  

PTSD/Mental Disorders Exam - All necessary 
tests and studies, including psychological 
testing, should be conducted to assist in 
ascertaining what, if any, psychiatric 
disorder(s) the Veteran may have, including 
PTSD and depression.

With regard to the claim for PTSD, the RO 
must specify for the examiner the stressor or 
stressors that it has determined are 
established by the record.  The examiner must 
be instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms. The examiner is asked to determine 
(1) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and (2) whether it is at least as 
likely as not (i.e., a 50 percent 
probability) that a nexus exists between any 
diagnosed PTSD and one or more of the in-
service stressors found to be established by 
the RO.  In rendering this opinion, the 
examiner should take into consideration the 
Veteran's reports on two in-service Southwest 
Asia Demobilization/ Redeployment Medical 
Evaluation reports in April 1991 that she had 
recurring thoughts about her experiences 
during Desert Shield/Desert Storm and/or had 
nightmares or trouble sleeping.

With regard to the claim for depression, if a 
diagnosis of a depressive disorder is given, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current depressive disorder is 
related to any disease or injury incurred 
during service.  In rendering an opinion, the 
examiner must consider the Veteran's 
statements as to a continuity of symptoms 
since service in Saudi Arabia.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

The report of examination should include the 
complete rationale for all opinions expressed 
with a discussion of the relevant evidence 
both for and against the claim.

6.  After all requested development has been 
accomplished (including ensuring the VA 
examination reports are complete), the 
Veteran's claims should be readjudicated.  
In readjudicating the Veteran's claim for 
service connection for a skin disorder, said 
claim must be reconsidered on the merits of 
the claim pursuant to 38 C.F.R. § 3.156(c).  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


